 

October 11, 2018 Amendment #3

to that certain

Secured Promissory Note As Amended and Restated

 

Reference is made to that certain Secured Promissory Note as Amended and
Restated (the “Initial Note”), dated as of December 28, 2017, between Norris
Industries, Inc. (formerly known as International Western Petroleum, Inc.) (the
“Company”) and JBB Partners, Inc. (the “Holder”), and as further amended by that
certain Amendment #1, dated as of June 13, 2018 and that certain Amendment #2,
dated as of June 28, 2018 (collectively, the “Note”). Capitalized terms used but
not defined herein shall have the meanings set forth in the Initial Note.

 

The Company and the Holder, by this Amendment #3, hereby agree to extend the
Maturity Date of the Note to December 31, 2019, and agree that the interest due
on the principle balance will accrue till the revised Maturity Date of December
31, 2019.

 

In all other respects the terms of the Note remain unchanged.

 

IN WITNESS WHEREOF, the Borrower has executed this modification to the Loan Note
as of October 11, 2018.

 

  NORRIS INDUSTRIES, INC.         By: /s/ Patrick Norris   Name: Patrick Norris
  Title: Chief Executive Officer

 

Agreed and Accepted this 11th day

of October 2018

 

JBB Partners, Inc.         By: /s/ Patrick Norris   Name: Patrick Norris  
Title: Authorized Signatory  

 

   

   

 

 

